ESCROW AGREEMENT THIS ESCROW AGREEMENT (the “Agreement”) is dated as of March 15, 2010 by and among (i) CoConnect, Inc., a Nevada corporation (the "Company”), (ii) Noctua Fund Manager, LLC, a Delaware limited liability company (“NFM”), and (iii) Action Stock Transfer Corporation (the “Escrow Agent”) (The Company, NFM and the Escrow Agent may hereinafter be referred to individually as a “Party” and collectively as the “Parties”). RECITALS WHEREAS, on or about March 15, 2010, the Company issued NFMa convertible promissory note in the amount of $181,000 (the “Note,” a copy of which has been attached hereto as Exhibit A) (Capitalized terms used and not otherwise defined herein that are defined in the Note shall have the meanings given to such terms in the Note); WHEREAS, pursuant to the terms of the Note, the Company is required to reserve three times the number of shares of Common Stock convertible under the Note as of the Issuance Date equal to 54,300,000 shares of Common Stock (the “Escrow Pool”) which shall be held in the Company’s name and disbursed to NFM pursuant to the terms of this Agreement and the Note; and WHEREAS, the Note may be converted, in whole or in part, at the sole discretion of NFM, into shares of the Company’s common stock from the shares held in the Escrow
